Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


DETAILED ACTION
This is the Final action for application #17/170261, Hinged Support Apparatus With Position Stops, filed 2/8/2021. Claims 1, 2, 4-21 are pending.  This Final Office Action is in response to applicant's reply dated 7/18/22. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 125 (Figure 5).  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because on page 14, ln 4, numeral “525” was deleted and then replaced by the same number. The numeral should be ---125---.
The disclosure is objected to because on page 14, ln 18-19, it is disclosed that the first tenon 730 is located on the proximal end of the first tenon stem and “can protrude through tenon opening 734”. This is unclear since by viewing the Figures, the tenon opening 734 is only viewable in Figures 7A and 7B. As shown in Figures 7B and 7C, the first tenon 730 protrudes upwardly away from the mounting plate. Additionally, as shown in Figures 9A and 10C, the first tenon protrudes upwardly in order to engage with 738 of the base. It is not clear how the first tenon would ever protrude through the tenon opening, or what the purpose of the tenon opening is. 
Appropriate correction is required. No new matter will be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 12:
-It is claimed that the elongated base forms “at least two planes” which are not coplanar with the mounting plate by bending “at least one living hinge”. This is indefinite. Only two living hinges are depicted in the figures and therefore only two planes could be formed, so the “at least two planes” is unclear. If the base includes only one living hinge (at least one living hinge) then only one plane is formed that is not coplanar, so the limitation of two planes could not be met.






Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,935,182 (Lin).

Regarding Claim 18, Lin teaches a hinged support apparatus for a portable electronic display comprising: 
a mounting plate (11; Figures 1 and 2A) having a proximal end (upper end) and a distal end (lower end); 
an elongated base (12; Figures 1 and 2A) having a proximal end (upper end) and a distal end (lower end), wherein the proximal end (upper end) of the elongated base (12) is attached to at least a portion of the proximal end (upper end) of the mounting plate (11; as depicted in Figure 2A); and 
two living hinges on the elongated base (see Figure 1 depicting the living hinges by horizontal lines and Figure 2A showing bending the elongated base 12 at the upper living hinge in order to angle a portion of 12 outwardly and also bending at the lower living hinge to further angle portion 122), wherein 
a first of the two living hinges (upper living hinge) is located between the proximal end (upper end) and the distal end (lower end) of the elongated base (Figure 1 and 2A showing upper horizontal hinge spaced from the uppermost edge of 12), 
a second of the two living hinges (lower living hinge) is located between the first living hinge (upper living hinge) and the distal end of the elongated base (Figures 1 and 2A showing the lower living hinge spaced from the lowermost edge of 12), 
the two living hinges are parallel to each other (as depicted in Figure 1), and 
the two living hinges pivot in the same direction (as depicted in Figure 2A).  

Regarding Claim 19, Lin teaches the hinged support apparatus of claim 18, further comprising an elastic strap (13; Figures 1 and 2A; col 3, ln 60-64 teaching that 13 is integrally formed with base 12, and that 12 could be made of ‘elastic metal sheet’); secured to the proximal end (upper end) and the distal end (lower end) of the elongated base (12).  

Regarding Claim 20, Lin teaches the hinged support apparatus of claim 18, wherein the elongated base (12) has a collapsed position (Figure 1) where the elongated base (12) substantially overlaps the mounting plate (11; Figure 1).


Allowable Subject Matter
Claims 1, 2, 4-11, and 13-17 are allowed.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments

With respect to the Applicant’s argument regarding the 112 rejection of claim 12:
	The Examiner has fully considered the Applicant’s argument but it is not persuasive. The Applicant argues that “bending one living hinge provides for two pieces of the apparatus to each be in a separate plane”. The Examiner agrees with this. The Applicant further argues that therefore “there are two planes if one hinge is bent and three planes if two hinges are bent”. The Examiner agrees with this. However, the claim does not only claim the number of planes, but specifically claims that “neither of which is substantially coplanar with the mounting plate”. Therefore, if there is one living hinge bent, while two planes are formed, one plane would be coplanar with the mounting plate and the other plane would not be coplanar, therefore not meeting the claim language. If two living hinges are bent, then there are three planes formed, with one plane being coplanar with the mounting plate, and two planes not being coplanar.

With respect to the Applicant’s argument regarding the prior art rejections: 
The Examiner has fully considered the arguments but they are moot due to new grounds of rejection necessitated by amendment.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday - Tuesday  7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632